DETAILED ACTION
This action is responsive to the Request for Continued Examination (RCE) filed on 04/12/2021. Claims 1-26 had been previously canceled. Claims 27-35 and 37-45 have been amended. Claims 27-46 remain pending in the case. Claims 27 and 37 are independent claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 27-30, 33-40, & 43-46 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chung et al. (US Patent Application Pub. No. 2017/0277396, hereinafter “Chung”).

As to independent claims 27 and 37, Chung shows a method [¶ 03] and a concomitant electronic device [¶ 04], comprising:
displaying an application icon on a home screen page of an electronic device, wherein the application icon corresponds to one application [“Computing device 100 may output a graphical user interface (e.g., GUI 120A) for display at presence-sensitive display 140 (402). The graphical user interface may include one or more icons each of which may be associated with an application installed at or executable by computing device 100. As shown in FIG. 1, the icons include a calendar application icon, a mail application icon, a chat application icon, and a setting application icon.” (¶ 52)]; 
detecting, on a touch-sensitive surface of a display screen [“display 140” (¶ 31)], a first pressing operation performed on the application icon [“{…} as shown in FIG. 1A, gesture 128 is initiated at a location of presence-sensitive display 140 at which an icon associated with a mail application is displayed.” (¶ 16)]; 
displaying a first menu in response to detecting the first pressing operation performed on the application icon, wherein the first menu comprises one or more first operation options for performing one or more different first functions provided in the one application, wherein the one or more first operation options are arranged in a first order in the first menu, and wherein each first operation option is selectable to start the application and to enable a first function of the one or more first functions that corresponds to the first operation option [“In general, techniques of this disclosure may enable a computing device to dynamically determine tasks associated with an application that a user may want to perform. For example, the computing device may determine, based on a context of the computing device, that a user may want to send an email to a desired recipient, obtain driving  receive a user input selection of an application icon in a graphical user interface and, in response, display a shortcut menu that includes one or more of the predicted tasks. The user may select one of the tasks and the computing device may then automatically begin performing the selected task without requiring the computing device to display the primary user interface for the application. For example, if the user selects a shortcut for composing an email to a desired recipient, the computing device may automatically execute an email application and display a user interface for composing an email message in which the “to” line is prefilled in with the email address of the desired recipient rather than displaying the default user interface that is typically displayed when the email application is executed. That is, the computing device may dynamically suggest actions associated with a particular application and present the suggested actions in response to detecting a gesture at an icon associated with the particular application such that the computing device does not need to display the primary user interface for the application in order to perform a suggested action.” (¶ 11) | For further context, see also ¶¶ 18-23, 36-39, & 45]; 
returning to the home screen page after displaying the first menu [e.g. dismissing the first menu from fig. 1A to revert to merely displaying the home screen (without the first menu, similar to fig. 1C) and/or returning to the home screen page “[a]t a later time, perhaps the next day” (¶ 38)]; 
detecting, on the touch-sensitive surface, a second pressing operation performed on the application icon; and in response to detecting the second pressing operation performed on the application icon, displaying a second menu, wherein the second menu is different from the first menu and comprises one or more second operation options for performing one or more different second functions provided in the one application, wherein the one or more second operation options are arranged with the one or more first operation options in a second order in the second menu, wherein at least one of the one or more second operation options is not included in the one or more first options in the first menu, wherein the second order of the one or more second operation options in the second menu is different than the first order of the one or more operation options in the first menu, and wherein each second operation option of the second operation options is selectable to start the application and to enable a second function of the one or more second functions that corresponds to the second operation option [“Contextual shortcuts module 156 may also change the ordering of the task shortcuts based, for example, on the relevance scores for each of the possible task shortcuts. Rather than always including a default list or ordering to task shortcuts, contextual shortcuts module 156 may not only change the particular shortcuts included in task shortcut menu 122, but also the position of each task shortcut within task shortcut menu 122. As the current context of computing device 100 changes (e.g., including updated application usage information, task shortcut usage information, location information, etc.), contextual shortcuts module 156 may determine an updated current context of computing device 100 and may update the relevance scores for the various tasks associated with each application. {…}” (¶ 23)
as the context of computing device 200 changes (e.g., as determined by context module 170), contextual shortcuts module 156 may change, remove, or add one or more task shortcut icons to the set of task shortcut icons 304. That is, in general, context shortcuts module 156 may regularly check for updated contextual information and update the task shortcut icons 304 included within GUI 300 in response to determining, based on the updated contextual information, that the context of computing device 200 has changed.” (¶ 45)
See also paragraph 11 cited above, where it explains that pressing an application icon (both a first time and a second time) summons a respective (or “second,” if pressing it a second time) menu whose menu options are dynamically generated/updated based on a current context such that a change in context after summoning the first menu would summon a second/different menu upon pressing the same application icon.]. 

As to dependent claims 28 and 38, Chung further shows:
adjusting a location of the one or more first operation options and the one or more second operation options based on a quantity of times that the one or more first operation options and the one or more second operation options are tapped [e.g. adjusting a location of the one or more first operation options and the one or more second operation options (¶ 23) based on how “contextual shortcuts module 156 may analyze behaviors of other users who installed the new application. For a particular feature (e.g., a tutorial, a sharing feature, an image capture feature, authentication feature, a data import feature, etc.) may be a most commonly accessed feature for new users of the application. As another example, contextual shortcuts module 156 may analyze which features are generally the most commonly used features for all users of the new application, not just new users of the new application.” (¶ 47)
Note also that “contextual shortcuts module 156 may change the task shortcut icons included within GUI 300 based on other context changes. including, for example, whether a user is driving or riding in a car, a change in semantic location of the user (e.g., at work, at lunch, at home, etc.), a change in a determined activity of the user (e.g., walking, running, bicycling, etc.), etc. Contextual shortcuts module 156 may also update the included task shortcut icons 304 based on user behavior history, including recency and frequency of use of each particular task shortcut icon 304 as well as other features and applications of computing device 200. In general, contextual shortcuts module 156 may apply neural networks to the various contextual information to predict the particular task shortcut icons a user may want for a particular context and may apply machine learning techniques to refine the selection of the task shortcut icons included within GUI 300. In this way, contextual shortcuts module 156 may continually or periodically update the task shortcut icons 304 included within GUI 300.” (¶ 50) 
Furthermore, see how the aforementioned determinations of the quantity/frequency of times that the one or more first operation options and the one or more second operation options are selected/used includes determining whether a . 

As to dependent claims 29 and 39, Chung further shows:
adjusting a location of the one or more first operation options and the one or more second operation options based on a time at which the second pressing operation occurs [e.g. adjusting a location of the one or more first operation options and the one or more second operation options (¶ 23) based on “the term “contextual information” {which} is used to describe any information that can be used by contextual shortcuts module 156 to define the virtual and/or physical environmental characteristics that a computing device, and the user of the computing device, may experience at a particular time. Examples of contextual information are numerous and may include: semantic location (e.g., at home, in a car, at work, driving, walking, etc.), user actions taken to open an application, recently installed applications, status of a headphone connection, user behavior history, time and date information {…}” (¶ 19)
See also how the adjustment may even be based on whether the second pressing operation occurs “[a]t a later time, perhaps the next day” (¶ 38) and/or “may also update the included task shortcut icons 304 based on user behavior history, including recency and frequency of use of each particular task shortcut icon” (¶ 50). For even further context/examples, see also: ¶¶ 16-24, 36-39, 61-63, & 71]. 

As to dependent claims 30 and 40, Chung further shows:
adjusting a location of the one or more first operation options and the one or more second operation options based on a location of the electronic device when the second pressing operation occurs [e.g. adjusting a location of the one or more first operation options and the one or more second operation options (¶ 23) based on “the term “contextual information” {which} is used to describe any information that can be used by contextual shortcuts module 156 to define the virtual and/or physical environmental characteristics that a computing device, and the user of the computing device, may experience at a particular time. Examples of contextual information are numerous and may include: semantic location (e.g., at home, in a car, at work, driving, walking, etc.), user actions taken to open an application, recently installed applications, status of a headphone connection, user behavior history {…}” (¶ 19). 
For even further context/examples, see also: ¶¶ 11-13, 23, 36, & 50]. 

As to dependent claims 33 and 43, Chung further shows:
adjusting a location of the one or more first operation options and the one or more second operation options based on data obtained before the application is suspended [e.g. adjusting a location of the one or more first operation options and the one or more second operation options (¶ 23) based on data obtained before the application is suspended/replaced by a different application (¶ 48), “based on user behavior history, including recency and frequency of use of each particular task shortcut icon” (¶ 50), and/or based on “data {which} may be treated in one or more ways before it is stored or used by the computing device and/or computing system, so that personally-identifiable information is removed” (¶ 13).
before the application is suspended” amounts to an intended result (and intended results do not carry considerable patentable weight for purposes of prior art analysis).1]. 

As to dependent claims 34 and 44, Chung further shows:
adjusting a location of the one or more first operation options and the one or more second operation options based on data obtained when the one application runs in a background on the electronic device [e.g. adjusting a location of the one or more first operation options and the one or more second operation options (¶ 23) based on data obtained when the one application runs in a background on the electronic device while a new application runs in the foreground (¶ 48).]. 

As to dependent claims 35 and 45, Chung further shows:
adjusting a location of the one or more first operation options and the one or more second operation options based on a time for communicating with a communication object of the application [e.g. adjusting a location of the one or more first operation options and the one or more second operation options (¶ 23) based on “the term “contextual information” {which} is used to describe any information that can be used by contextual shortcuts module 156 to define the virtual and/or physical environmental characteristics that a computing device, and the user of the computing device, may experience at a particular time. Examples of contextual information are numerous and may include: semantic location (e.g., at home, in a car, at work, driving, walking, etc.), user actions taken to open an application, recently installed applications, status of a headphone connection, user behavior history, time and date information, sensor information generated by sensors (e.g., position sensors, accelerometers, gyros, barometers, ambient light sensors, proximity sensors, microphones, and any other sensor) of computing device 100, communication information (e.g., text based communications, audible communications, video communications, etc.) sent and received by communication modules of computing device 100, and application usage information associated with applications executing at computing device 100 (e.g., application data associated with applications, Internet search histories, text communications, voice and video communications, calendar information, social media posts and related information, etc.). Further examples of contextual information include signals and information obtained from transmitting devices that are external to computing device 100. For example, contextual shortcuts module 156 may receive, via a radio or communication unit of computing device 100, information from one or more computing devices proximate to computing device 100.” (¶ 19) 
Consider also the exemplary embodiment illustrated in at least ¶¶ 36-38, which explains in detail how the operation option location adjustment may be based on “a particular time, such as in response to detecting user input at a location of presence-sensitive display 140 at which an application icon is displayed. For example, in detecting a gesture at a location of an icon associated with a chat application (e.g., the icon labeled “Chat App” as shown in FIG. 1A), context module 170 may analyze various virtual and/or physical environmental characteristics that computing device 200 and the user of computing device 200 may be experiencing. As one example, context module 170 may determine that a context of computing device 200 includes the fact that it is 6:58 pm on a Tuesday, computing device 200 is located at a home residence of the user of computing device 200, based on a message history of the user, the user typically messages a friend to remind the friend that a particular TV show is about to start, and the particular TV show is scheduled to begin playing at 7:00 pm.
Based on such contextual information collected by context module 170, task suggestion module 172 may dynamically determine one or more task shortcuts for actions of one or more applications executable by computing device 200. For example, given such a context of computing device 200, task suggestion module 172 may determine, for a messaging application, that the contextual task shortcut list should include a task shortcut for sending the friend the message “Hey, the show is about to start!” using a messaging application. In this example, the action of the application is sending a message, the target entity is the friend, and the information associated with the action and target entity is the message “Hey, the show is about to start!” As another example, task suggestion module 172 may determine, for a calendar application, that the contextual task shortcut list should include a task to create a periodic calendar reminder for 6:45 pm to remind the friend that the show is about to start. In this example, the action of the application is creating the calendar the information associate with the action and the target entity is 6:45 pm, once per week, and the text to remind the friend that the show is on.
At a later time, perhaps the next day, context module 170 may determine that the context of computing device 200 includes a location of computing device 200 associated with a workplace of the user of computing device 200, no meetings scheduled for the next hour, the time of day is 9:00 am, and an application usage history. Based on this context, task suggestion module 172 may determine that the user may like to listen to acoustic music and determine a task shortcut that includes playing an acoustic music playlist using a music application.” (¶¶ 36-38).]. 

As to dependent claims 36 and 46, Chung further shows:
wherein the communication object comprises a phone number, an application account number, a mail address, a user identifier, or a user name [See the passages in the above claim (e.g. ¶¶ 19 & 36-38) for examples of how a communication object comprises one or more of these alternatives. See also how a communication object may comprise “a compose email user interface that, in some instances, may include a “to” line already populated with an email address of a user associated with the selected task shortcut {…}” (¶ 24). For even further examples, see also ¶¶ 11,18-20, 39, & 55.]. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31, 32, 41, and 42 are rejected under 35 U.S.C. § 103 as being unpatentable over Chung in view of Dascola et al. (US Patent Application Pub. No. 2017/0046024, hereinafter “Dascola”).


adjusting a location of the one or more first operation options and the one or more second operation options based on a missed call in the application, wherein the application is a phone application, and wherein the one or more first functions and the one or more second functions include dialing a phone number of the missed call [“Icon 416 for telephone module 138, labeled “Phone,” which optionally includes an indicator 414 of the number of missed calls or voicemail messages” (Dascola: ¶ 202) 
“… the first version of the notification includes an alert for a new voicemail, and the second version of the notification includes a content region that includes an audio clip for the voicemail, and a textual transcription of the voicemail, and the action region includes one or more selectable options that, when activated, are configured to perform actions with respect to the notification. For example, in some embodiments, the action region is a menu that includes menu options to dismiss the notification, reply to a communication, save the communication, etc. {…} In some embodiments, options for performing application-specific actions are included in the second version of the notification (e.g., options 5122, 5124, 5128, 5130 in expanded notification 5108 in FIG. 5I8). For example, for an instant messaging app, the menu options displayed in a notification for a new instant message include an option for “reply” (e.g., Reply affordance 5082 in expanded notification 5078 in FIG. 5F4); for a telephony app, the menu options displayed in a notification for a missed call include an option for “call back”; and for a voicemail app (or the voicemail function in the telephony app), the menu option displayed in a notification for a voicemail include an option for “play voicemail” and/or an option for “delete”.” (Dascola: ¶ 571) | See also Dascola: ¶¶ 05, 128, 609, & 656.]. 

One of ordinary skill in the art, having the teachings of Chung and Dascola before them prior to the effective filing date of the claimed invention, would have been motivated to incorporate Dascola’s missed call/phone application determinations into Chung as contextual information upon which to also carry out its existing context-based menu operation option adjustments. The rationale for doing so would have been that Chung had already explicitly recited its intent to have “the term “contextual information” {be} used to describe any information that can be used by contextual shortcuts module 156 to define the virtual and/or physical environmental characteristics that a computing device, and the user of the computing device, may experience at a particular time. Examples of contextual information are numerous and may include: semantic location (e.g., at home, in a car, at work, driving, walking, etc.), user actions taken to open an application, recently installed applications, status of a headphone connection, user communication information (e.g., text based communications, audible communications, video communications, etc.) sent and received by communication modules of computing device 100, and application usage information associated with applications executing at computing device 100 (e.g., application data associated with applications, Internet search histories, text communications, voice and video communications, calendar information, social media posts and related information, etc.). {…}” (Chung: ¶ 19). In other words, incorporating the operability to account for a phone application’s missed calls (as taught by Dascola) into Chung’s context-dependent application menus (in other words, tailoring a second menu’s operation options based on a determination that the user has a missed call) would have improved Chung’s user experience and would have improved its chances of achieving its explicitly-stated goal of providing a service that “may reduce the number of user inputs required to perform various tasks, which may simplify the user experience and may reduce power consumption of the computing device.” (Chung: ¶ 12). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chung and Dascola in order to obtain the invention as recited in claims 31 and 41.

As to dependent claims 32 and 42, Chung further shows adjusting a location of the one or more first operation options and the one or more second operation options 
adjusting a location of the one or more first operation options and the one or more second operation options based on unread information in the application, and wherein the one or more first functions and the one or more second functions comprise viewing the unread information, replying to the unread information, or dialing a phone number from which the unread information is sent [“FIG. 5K4 illustrates that, once the characteristic intensity of contact 5202 exceeds the first intensity threshold (e.g., the light press intensity threshold ITL), a contextual content object (e.g., mini application object or widget 5210) associated with the Messages application is displayed over the blurred and darkened home screen 5202. The contextual content object includes contextually selected content that has been automatically selected based on a current context of device 100. For example, mini application object 5210 is a widget that includes a grid of several people that are selected based on the number of messages that have been sent between the user and the user's contacts (e.g., mini application object 5210 includes avatars or aliases (e.g., avatars 5224, 5226, 5228, and 5230) of four people with whom the user has had the highest numbers of instant messaging communications during the past week). In some embodiments, a respective avatar or alias also includes a badge (e.g., badge 5232 and 5234) that indicates the number of unread instant messaging communications from the person represented by the respective avatar or alias. For example, badge 5232 indicates that there are eight unread messages from Issac, and badge 5234 indicates that there are four unread messages from Miles. The badges are updated while mini application object 5210 is displayed, when new messages from the people represented in the mini application object 5210 are received at device 100.” (Dascola: ¶ 308) 
“In addition, a menu of selectable options (e.g., menu 5212) is displayed concurrently with the contextual content object (e.g., mini application object 5210). The menu of selectable options includes options (e.g., options 5214, 5216, 5218, 5220) that when activated, are configured to launch the Messages application to a respective user interface of the Messages application for performing a respective function associated with the Messages application. For example, selection of option 5214 causes a new messages user interface to be displayed for the user to compose a new message; and selection of options 5214, 5218 and 5220 respectively causes display of a conversation interface for a messages conversation between the user and the person represented in the option (e.g., S. Ramanujan, Mom, and G. Hardy, respectively).” (Dascola: ¶ 310) | See also Dascola: ¶¶ 125, 146, 312, 321, 571, 609]. 

One of ordinary skill in the art, having the teachings of Chung and Dascola before them prior to the effective filing date of the claimed invention, would have been motivated to incorporate Dascola’s unread information determinations into Chung as contextual information upon which to also carry out its existing context-based menu operation option adjustments. The rationale for doing so would have been that Chung contextual information” {be} used to describe any information that can be used by contextual shortcuts module 156 to define the virtual and/or physical environmental characteristics that a computing device, and the user of the computing device, may experience at a particular time. Examples of contextual information are numerous and may include: semantic location (e.g., at home, in a car, at work, driving, walking, etc.), user actions taken to open an application, recently installed applications, status of a headphone connection, user behavior history, time and date information, sensor information generated by sensors (e.g., position sensors, accelerometers, gyros, barometers, ambient light sensors, proximity sensors, microphones, and any other sensor) of computing device 100, communication information (e.g., text based communications, audible communications, video communications, etc.) sent and received by communication modules of computing device 100, and application usage information associated with applications executing at computing device 100 (e.g., application data associated with applications, Internet search histories, text communications, voice and video communications, calendar information, social media posts and related information, etc.). {…}” (Chung: ¶ 19). In other words, incorporating the operability to account for unread information (as taught by Dascola) into Chung’s context-dependent application menus (in other words, tailoring a second menu’s operation options based on a determination that the user has unread information) would have improved Chung’s user experience and would have improved its chances of achieving its explicitly-stated goal of providing a service that “may reduce the number of user inputs required to perform various tasks, which may simplify the .

Response to Arguments
Applicant’s arguments have been fully considered but they are not persuasive. Applicant argues:
“Dascola fails to anticipate claims 27-46 because Dascola fails to disclose displaying a first menu, wherein the first menu comprises one or more first operation options for performing one or more different first functions provided in the one application, and displaying a second menu, wherein the second menu comprises one or more second operation options for performing one or more different second functions provided in the one application. […] While Dascola displays a group including a plurality of elements, the elements are either avatars/aliases representing phone contacts or application options corresponding to multiple applications, and are not operation options corresponding to different functions provided in one application […] in one example, Dascola displays a mini application object 5210 showing a first row of avatars/aliases (e.g., avatars 5224, 5226, 5228, and 5230) and, when a characteristic intensity of touch/contact exceeds a threshold, displays an additional row of avatars/aliases (e.g., avatars 5252, 5254, 5256, and 5258) in the mini application object 5210. The avatars/aliases represent phone contacts and not operation options provided in an application. In a second example, Dascola displays a menu 5512 of selectable options associated with an application folder and showing selectable options (e.g., options 5514, 5516, 5518, and 5520) each for launching a respective application represented in the application folder. When a characteristic intensity of touch/contact exceeds a threshold, Dascola displays a second menu 5528 showing at least one additional option (e.g., option 5530) to menu 5512 for launching one additional application. The options in the menus correspond to launching respective and different applications instead of one same application. Thus, in both examples, Dascola fails to disclose displaying a first menu, wherein the first menu comprises one or more first operation options for performing one or more different first functions provided in the one application, and displaying a second menu, wherein the second menu comprises one or more second operation options for performing one or more different second functions provided in the one application.”

FIGS. 5K1-5K4 [wherein] a press input is detected on the Messages application icon, and the press input causes a contextual content object and a menu of options to be displayed, instead of launching the Messages application.” (Dascola: ¶ 305). To be clear, this contextual content object in ¶ 305 corresponds to the context menu alternative that, in Applicant’s own words, “displays a mini application object 5210 showing a first row of avatars/aliases (e.g., avatars 5224, 5226, 5228, and 5230) and, [at a second time], displays an additional row of avatars/aliases (e.g., avatars 5252, 5254, 5256, and 5258) in the mini application object 5210.” In this particular sub-portion of what Applicant characterizes as the first/one example (again, represented, albeit incompletely, via figs. 5K8-5K9), Applicant alleges that the “avatars/aliases represent phone contacts and not operation options provided in an application.” The Office respectfully disagrees. Even though it is not disputed that these “avatars/aliases represent phone contacts,” each avatar/alias also represents a respective underlying functionality with respect to not only the selected “Messages” application, but also to the selected avatar/alias. For example, “the contextual content object (e.g., mini application object 5210) includes content contextually selected from the Messages application (e.g., the avatars of users, a miniature messages application icon, an application name) and optionally additional functions (e.g., the avatars 5224, 5226, 5228, and 5230 are responsive to tap inputs or deep press inputs for performing various actions with respect to the mini application object 5210 and/or the Messages application). For example, tapping on the avatar 5224 launches the Messages application and displays a conversation user interface for reviewing previous messages and composing a reply to the messages represented in the conversation user interface” (Dascola: ¶ 312). In other words, each of one of the different (at the very least in the sense that the function to reply is different for each user because it is customized to each user’s corresponding/unique conversation) avatar/alias menu options “is selectable to start the application and to enable a first function of the one or more first functions that corresponds to the first operation option” as claimed.
Furthermore, what Applicant does not mention or acknowledge in their remarks is that this first/”one example” to which they refer (before jumping on to the second example in Dascola), also explicitly taught another, equally valid (and arguably even more compelling, yet left unaddressed/uncontested by Applicant) and deliberately-mapped alternative (at least in the previous Office Action) to the claim limitation reciting “displaying a first menu in response to detecting the first pressing operation performed on the application icon, wherein the first menu comprises one or more first operation options for performing one or more different first functions provided in the one application.” For example, in response to detecting the first pressing operation (such as the pressing of the Messages application as shown above in Dascola: ¶ 305), in addition to providing the aforementioned contextual content object (e.g., mini application object or widget 5210), Dascola also teaches that “a menu of selectable options (e.g., menu 5212) is displayed concurrently with the contextual content object (e.g., mini application object 5210). The menu of selectable options includes options (e.g., options 5214, 5216, 5218, 5220) that when activated, are configured to launch the Messages application to a respective user interface of the Messages application for performing a respective function associated with the Messages application. For example, selection of option 5214 causes a new messages user interface to be displayed for the user to compose a new message; and selection of options 5214, 5218 and 5220 respectively causes display of a conversation interface for a messages conversation between the user and the person represented in the option (e.g., S. Ramanujan, Mom, and G. Hardy, respectively)” (Dascola: ¶ 310).
Thus, it is respectfully maintained that the menu options for both of the aforementioned first menu alternatives (e.g. either the “contextual content/mini application object 5210” and/or the menu 5212) each respectively teaches the limitation reciting “displaying a first menu in response to detecting the first pressing operation performed on the application icon, wherein the first menu comprises one or more first operation options for performing one or more different first functions provided in the one application, wherein the one or more first operation options are arranged in a first order in the first menu, and wherein each first operation option is selectable to start the application and to enable a first function of the one or more first functions that corresponds to the first operation option” as claimed. 
Moreover, in response to Applicant’s arguments regarding the second example, it is noted that (at the time) this embodiment was cited only to show a graphical illustration of how the technique of showing additional menu options in a second menu that did not appear in the first menu would have been reduced to practice in 

Furthermore, even though Applicant’s prior art arguments have been fully considered and addressed in detail, they are also moot in view of the new grounds of rejection presented above (e.g. the new Chung reference).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Inventor
Document ID
Relevance
Micheva; Nora I. et al.
US 20170277391 A1
Dynamically updating the operation options of context-dependent menus based on varying circumstances.
Baker; Richard L.
US 20150189070 A1
Dynamically updating the operation options of context-dependent menus based on varying circumstances.
Burke, Eric et al.
US 20050039141 A1
Dynamically updating the operation options of context-dependent menus based on varying circumstances.
Dolbakian; Levon et al.
US 10261672 B1
Dynamically updating the operation options of context-dependent menus based on varying circumstances.
Dolbakian; Levon et al.
US 20190369842 A1
Dynamically updating the operation options of context-dependent menus based on varying circumstances.
Lemay; Stephen O. et al.
US 20170357439 A1
Dynamically updating the operation options of context-dependent menus based on varying circumstances.

US 20130246970 A1
Dynamically updating the operation options of context-dependent menus based on varying circumstances.
KASTERSTEIN; Rami et al.
US 20130166527 A1
Dynamically updating the operation options of context-dependent menus based on varying circumstances.


It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO R CALDERON IV whose telephone number is (571)272-1818.  The examiner can normally be reached on Monday - Friday (9:30am - 6:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D. Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/ALVARO R. CALDERON IV
Examiner
Art Unit 2173



/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP § 2111.04 where “the court noted (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’”